DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “handles” of claim 5 and the “cotton pieces” of claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. As best understood by the examiner, Applicant’s originally-filed drawings only show a single handle 109 and a single cotton piece 406, and the drawings do not show more than one handle or more than one cotton piece.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:
Claim 1 recites “anatomization piece fixing plate” in lines 4-5, which appears to be a misstating of --an anatomization piece fixing plate--.
Claim 1 should be amended to remove the space immediately before the comma in line 14.
Claim 3 recites “horizontal direction” in line 2, which appears to be a misstating of --a horizontal direction--.
Claim 7 recites “bottoms of said bottom cover feet is provided with anti-skid pads” in lines 2-3, which appears to be a misstating of --bottoms of said bottom cover feet [[is]] are provided with anti-skid pads--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “wherein handles are arranged on two sides of said water tank” in lines 1-2; however, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure sufficiently supports arrangement of more than one handle on two sides of the water tank. Instead, for example, Applicant’s originally-filed drawings only show a single handle 109. Therefore, it appears that claim 5 fails to comply with the written description requirement.
Claim 5 recites “cotton pieces are arranged in said cotton piece cover” in lines 2-3; however, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure sufficiently supports arrangement of more than cotton piece in the cotton piece cover. Instead, for example, Applicant’s originally-filed drawings only show a cotton piece 406. Therefore, it appears that claim 6 fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 608.01(m) requires that each claim begin with a capital letter and ends with a period, and periods may not be used elsewhere in the claims except for abbreviations. Claim 1, however, improperly includes three definable sections, each beginning with capital letter and ending with a period. Omitting reference numbers, claim 1 recites each of “A spraying fan comprising a spraying assembly and a fan assembly arranged at the bottom thereof.” in lines 1-2, “Said spraying assembly comprises a water tank with a cavity formed in the side surface thereof and said cavity is connected with said water tank; an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate, a water tank front cover is arranged on the side, close to the atomization piece, of the water tank, a key control panel and a mist outlet are arranged on the water tank front cover, a water tank upper cover is arranged at the top of the water tank, the first stepped groove is arranged at the bottom of the water tank and a control circuit board is arranged in the water tank; said fan assembly comprises a fan rear cover, an air outlet window and fan blades; said fan rear cover and the air outlet window are detachably connected, a rear cover and a front cover are arranged outside said fan assembly, the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover, the second stepped groove is arranged at the bottom of the rear cover and of the front cover, and a bottom cover is installed at the bottom of the rear cover and of the front cover.” in lines 2-16, and “The second protrusion used in cooperation with the second stepped groove is arranged at the top of said bottom cover.” in lines 16-17. It is unclear what exactly is meant by this improper claim format. Is claim 1 intended to include “Said spraying assembly comprises a water tank with a cavity formed in the side surface thereof and said cavity is connected with said water tank; an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate, a water tank front cover is arranged on the side, close to the atomization piece, of the water tank, a key control panel and a mist outlet are arranged on the water tank front cover, a water tank upper cover is arranged at the top of the water tank, the first stepped groove is arranged at the bottom of the water tank and a control circuit board is arranged in the water tank; said fan assembly comprises a fan rear cover, an air outlet window and fan blades; said fan rear cover and the air outlet window are detachably connected, a rear cover and a front cover are arranged outside said fan assembly, the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover, the second stepped groove is arranged at the bottom of the rear cover and of the front cover, and a bottom cover is installed at the bottom of the rear cover and of the front cover.” in lines 2-16 and/or “The second protrusion used in cooperation with the second stepped groove is arranged at the top of said bottom cover.” in lines 16-17 in addition to “A spraying fan comprising a spraying assembly and a fan assembly arranged at the bottom thereof.” in lines 1-2?

Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice. The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, claim 1 recites “Said spraying assembly comprises a water tank with a cavity formed in the side surface thereof and said cavity is connected with said water tank; an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate, a water tank front cover is arranged on the side, close to the atomization piece, of the water tank, a key control panel and a mist outlet are arranged on the water tank front cover, a water tank upper cover is arranged at the top of the water tank, the first stepped groove is arranged at the bottom of the water tank and a control circuit board is arranged in the water tank” in lines 2-9; however, it is unclear whether any one or more of “an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate,” “a water tank front cover is arranged on the side, close to the atomization piece, of the water tank,” “a key control panel and a mist outlet are arranged on the water tank front cover,” “a water tank upper cover is arranged at the top of the water tank,” “the first stepped groove is arranged at the bottom of the water tank,” and “a control circuit board is arranged in the water tank” is/are intended to be included by the “spraying assembly” (and therefore the “spraying fan”) given that it is unclear whether “comprises” in “Said spraying assembly comprises a water tank with a cavity formed in the side surface thereof and said cavity is connected with said water tank” in lines 2-3 is intended to refer to any one or more of the aforementioned claim phrases of lines 3-9, or whether the aforementioned claim phrases of lines 3-9 are intended to have a different effect, if any, on the scope of the claim. Claim 1 also recites “said fan assembly comprises a fan rear cover, an air outlet window and fan blades; said fan rear cover and the air outlet window are detachably connected, a rear cover and a front cover are arranged outside said fan assembly, the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover, the second stepped groove is arranged at the bottom of the rear cover and of the front cover, and a bottom cover is installed at the bottom of the rear cover and of the front cover” in lines 10-16; however, it is unclear whether any one or more of “a rear cover and a front cover are arranged outside said fan assembly,” “the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover,” “the second stepped groove is arranged at the bottom of the rear cover and of the front cover,” and “a bottom cover is installed at the bottom of the rear cover and of the front cover” is/are intended to be included by the “fan assembly” (and therefore the “spraying fan”) given that it is unclear whether “comprises” in “said fan assembly comprises a fan rear cover, an air outlet window and fan blades” in lines 10-11 is intended to refer to any one or more of the aforementioned claim phrases of lines 12-16, or whether the aforementioned claim phrases of lines 12-16 are intended to have a different effect, if any, on the scope of the claim.
Claim 1 recites “a water tank with a cavity formed in the side surface thereof” in lines 2-3; however, it is unclear what exactly is meant by “the side surface [of the water tank]” given that claim 1 fails to previously define “a side surface of the water tank” and given that the water tank would not be reasonably expected to only have one “side surface,” especially in view of Applicant’s originally-filed drawings which show a water tank 101 having multiple sides each having a surface definable as a “side surface.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate” in lines 3-5. Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear what exactly is meant by the term “anatomization piece fixing plate” because the meaning of the term “anatomization” is dissection, and it is unclear what exactly dissection has to do with a fixing plate. It is also unclear if “anatomization piece fixing plate” is a misspelling of –atomization piece fixing plate-- because “anatomization piece fixing plate” is used throughout Applicant’s originally-filed specification. The term is also indefinite because the specification does not clearly redefine the term.
Claim 1 recites “a water tank front cover is arranged on the side, close to the atomization piece, of the water tank” in lines 5-6; however, it is unclear what exactly is meant by “the side […] of the water tank” given that claim 1 fails to previously define “a side of the water tank” and given that the water tank would not be reasonably expected to only have one “side” that is “close to the atomization piece,” especially in view of Applicant’s originally-filed drawings which show a water tank 101 having multiple sides close to an atomization piece 102, each definable as a “side” that is “close to the atomization piece.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the first stepped groove is arranged at the bottom of the water tank” in lines 8-9; however, it is unclear what exactly is meant by “the first stepped groove” given that claim 1 fails to previously introduce “a first stepped groove.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover” in lines 13-14; however, it is unclear what exactly is meant by “the first protrusion” given that claim 1 fails to previously introduce “a first protrusion.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the second stepped groove is arranged at the bottom of the rear cover and of the front cover” in lines 14-15; however, it is unclear what exactly is meant by “the second stepped groove” given that claim 1 fails to previously introduce “a second stepped groove.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “The second protrusion used in cooperation with the second stepped groove is arranged at the top of said bottom cover” in lines 16-17; however, it is unclear what exactly is meant by “the second protrusion” given that claim 1 fails to previously introduce “a second protrusion.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim limitation “atomization piece” (e.g., see lines 3-4 of claim 1) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “piece” in “atomization piece” appears to be nothing more than a generic placeholder (or nonce term, or non-structural term having no specific structural meaning) for “means,” especially when modified by the non-structural modifier “atomization.” The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-8 are dependent from claim 1, such that claims 2-8 also include the indefinite subject matter recited by claim 1, such that claims 2-8 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim limitation “water level sensing piece,” as used in lines 1-2 of claim 2, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “piece” in “water level sensing piece” appears to be nothing more than a generic placeholder (or nonce term, or non-structural term having no specific structural meaning) for “means,” especially when modified by the non-structural modifier “water level sensing.” The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 3 recites “wherein the spraying direction of said atomization piece is horizontal direction” in lines 1-2. Claim 3 is dependent from claim 1. Specifically, it is unclear what exactly is meant by “the spraying direction” given that neither claim previously introduces “a spraying direction.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 8 recites “the motor” in line 1. Claim 8 is dependent from claim 1. Specifically, it is unclear what exactly is meant by “the motor” given that neither claim previously introduces “a motor.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/147166 A1 to Zou (hereinafter: “Zou”).
With respect to claim 1, Zou teaches a spraying fan comprising a spraying assembly (e.g., 22) and a fan assembly (e.g., 1, 3 & 4 together) arranged at the bottom thereof (apparent from at least Figs. 1-3). 
Said spraying assembly comprises a water tank (22) with a cavity (221) formed in the side surface thereof and said cavity is connected with said water tank (apparent from at least Figs. 2 & 3); an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate, a water tank front cover is arranged on the side, close to the atomization piece, of the water tank, a key control panel and a mist outlet are arranged on the water tank front cover, a water tank upper cover is arranged at the top of the water tank, the first stepped groove is arranged at the bottom of the water tank and a control circuit board is arranged in the water tank [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that any of the following claim phrases “an atomization piece is arranged in said cavity and fixed through anatomization piece fixing plate,” “a water tank front cover is arranged on the side, close to the atomization piece, of the water tank,” “a key control panel and a mist outlet are arranged on the water tank front cover,” “a water tank upper cover is arranged at the top of the water tank,” “the first stepped groove is arranged at the bottom of the water tank,” and “a control circuit board is arranged in the water tank” necessarily further define the structure of the claimed “water tank” (or the claimed “spraying assembly” that includes the “water tank,” or the claimed “spraying fan” that includes the “spraying assembly”) because: (1) the claim does not appear to require that the “spraying assembly” (or the “spraying fan”) includes the “atomization piece,” and the phrasing “is arranged in said cavity and fixed through anatomization piece fixing plate” merely specifies a location to put, and a technique for attaching, the “atomization piece” with respect to the “cavity” of the “water tank”; (2) the claim does not appear to require that the “spraying assembly” (or the “spraying fan”) includes the “water tank front cover,” and the phrasing “is arranged on the side, close to the atomization piece, of the water tank” merely specifies a location to put the “water tank front cover” with respect to the “water tank”; (3) the claim does not appear to require that the “spraying assembly” (or the “spraying fan”) includes either of the “key control panel” and the “mist outlet,” and the phrasing “are arranged on the water tank front cover” merely specifies a location to put each of the “key control panel” and the “mist outlet” with respect to the “water tank front cover”; (4) the claim does not appear to require that the “spraying assembly” (or the “spraying fan”) includes the “water tank upper cover,” and the phrasing “is arranged at the top of the water tank” merely specifies a location to put the “water tank upper cover” with respect to the “water tank”; (5) the claim does not appear to require that the “spraying assembly” (or the “spraying fan”) includes the “first stepped groove,” and the phrasing “is arranged at the bottom of the water tank” merely specifies a location to put the “first stepped groove” with respect to the “water tank”; and (6) the claim does not appear to require that the “spraying assembly” (or the “spraying fan”) includes the “control circuit board,” and the phrasing “is arranged in the water tank” merely specifies a location to put the “control circuit board” with respect to the “water tank”]; said fan assembly comprises a fan rear cover (1), an air outlet window (4) and fan blades (3); said fan rear cover and the air outlet window are detachably connected (apparent from at least Figs. 1-3), a rear cover and a front cover are arranged outside said fan assembly, the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover, the second stepped groove is arranged at the bottom of the rear cover and of the front cover, and a bottom cover is installed at the bottom of the rear cover and of the front cover [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that any of the following claim phrases “a rear cover and a front cover are arranged outside said fan assembly,” “the first protrusion used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover,” “the second stepped groove is arranged at the bottom of the rear cover and of the front cover,” and “a bottom cover is installed at the bottom of the rear cover and of the front cover” necessarily further define the structure of the claimed “fan rear cover” and/or “air outlet window” and/or “fan blades” (or the claimed “fan assembly” that includes the “fan rear cover,” the “air outlet window,” and the “fan blades,” or the claimed “spraying fan” that includes the “fan assembly”) because: (1) the claim does not appear to require that the “fan assembly” (or the “spraying fan”) includes either of the “rear cover” and the “front cover,” and the phrasing “are arranged outside said fan assembly” merely specifies a location to put each of the “rear cover” and the “front cover” with respect to the “fan assembly”; (2) the claim does not appear to require that the “fan assembly” (or the “spraying fan”) includes the “first protrusion,” and the phrasing “used in cooperation with the first stepped groove is arranged at the top of the rear cover and of the front cover” merely specifies a location to put, and an intended use for, the “first protrusion” with respect to the “first stepped groove,” the “rear cover,” and the “front cover”; (3) the claim does not appear to require that the “fan assembly” (or the “spraying fan”) includes the “second stepped groove,” and the phrasing “is arranged at the bottom of the rear cover and of the front cover” merely specifies a location to put the “second stepped groove” with respect to the “rear cover” and the “front cover”; and (4) the claim does not appear to require that the “fan assembly” (or the “spraying fan”) includes the “bottom cover,” and the phrasing “is installed at the bottom of the rear cover and of the front cover” merely specifies a location to put the “bottom cover” with respect to the “rear cover” and the “front cover”]. 
The second protrusion used in cooperation with the second stepped groove is arranged at the top of said bottom cover [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “The second protrusion used in cooperation with the second stepped groove is arranged at the top of said bottom cover” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes the “second protrusion,” and the phrasing “used in cooperation with the second stepped groove is arranged at the top of said bottom cover” merely specifies a location to put, and an intended use for, the “second protrusion” with respect to the “second stepped groove” and the “bottom cover”].

With respect to claim 2, Zou teaches the spraying fan of claim 1 wherein a water level sensing piece is installed at the bottom of said water tank [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “wherein a water level sensing piece is installed at the bottom of said water tank” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes the “water level sensing piece,” and the phrasing “wherein a water level sensing piece is installed at the bottom of said water tank” merely specifies a location to put the “water level sensing piece” with respect to the “water tank”; nevertheless, a water level adjusting device (e.g., “water level sensing piece”) is installed within the water tank 22].

With respect to claim 3, Zou teaches the spraying fan of claim 1 wherein the spraying direction of said atomization piece is horizontal direction (apparent from at least Figs. 1-3).

With respect to claim 4, Zou teaches the spraying fan of claim 1 wherein a sealing ring is arranged at the bottom of said water tank upper cover, and an air hole is formed in the top of said water tank upper cover [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “wherein a sealing ring is arranged at the bottom of said water tank upper cover, and an air hole is formed in the top of said water tank upper cover” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes the “sealing ring” (or the “water tank upper cover,” or the “air hole”), and the phrasing “wherein a sealing ring is arranged at the bottom of said water tank upper cover, and an air hole is formed in the top of said water tank upper cover” merely specifies locations to put the “sealing ring” and the “air hole” with respect to the “water tank upper cover”].

With respect to claim 5, Zou teaches the spraying fan of claim 1 wherein handles are arranged on two sides of said water tank [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “wherein handles are arranged on two sides of said water tank” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes the “handles,” and the phrasing “wherein handles are arranged on two sides of said water tank” merely specifies a location to put the “handles” with respect to the “water tank”; nevertheless, handle 8, as depicted by at least Figs. 1-3].

With respect to claim 6, Zou teaches the spraying fan of claim 1 wherein a cotton piece cover is arranged in the middle of said air outlet window, and cotton pieces are arranged in said cotton piece cover [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “wherein a cotton piece cover is arranged in the middle of said air outlet window, and cotton pieces are arranged in said cotton piece cover” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes the “cotton piece cover” (or the “cotton pieces”), and the phrasing “wherein a cotton piece cover is arranged in the middle of said air outlet window, and cotton pieces are arranged in said cotton piece cover” merely specifies a location to put the “cotton piece cover” (and the “cotton pieces”) with respect to the “air outlet window”; nevertheless, wet curtain filter 7 is cotton, as depicted by at least Figs. 1-3].

With respect to claim 7, Zou teaches the spraying fan of claim 1 wherein four corners of said bottom cover are movably connected with bottom cover feet via rotating shafts, and bottoms of said bottom cover feet is provided with anti-skid pads [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “wherein four corners of said bottom cover are movably connected with bottom cover feet via rotating shafts, and bottoms of said bottom cover feet is provided with anti-skid pads” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes the “bottom cover” (or the “bottom cover feet,” or the “rotating shafts,” or the “anti-skid pads”), and the phrasing “wherein four corners of said bottom cover are movably connected with bottom cover feet via rotating shafts, and bottoms of said bottom cover feet is provided with anti-skid pads” merely specifies locations to put the “bottom cover feet,” the “rotating shafts,” and the “anti-skid pads” with respect to the “bottom cover”].

With respect to claim 8, Zou teaches the spraying fan of claim 1 wherein said atomization piece and the motor are electrically connected to said control circuit board [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it does not appear that the claim phrase “wherein said atomization piece and the motor are electrically connected to said control circuit board” necessarily further defines the structure of the claimed “spraying fan” because the claim does not appear to require that the “spraying fan” includes any of the “atomization piece,” the “motor,” and the “control circuit board,” and the phrasing “wherein said atomization piece and the motor are electrically connected to said control circuit board” merely specifies an electrical connection is between the “atomization piece” and the “motor” via the “control circuit board”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747